Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants amendments, filed on 6/7/22, have been fully considered but do not place the application in condition for allowance.  Applicants have amended independent claims 1, 7, and 9 such that variable R10 is equal to the Markush group which excludes a substituted C6-C60 aryl group.  Applicants argue that the compounds relied upon by the Examiner in the previous Office action as taught by Miura et al. (JP 2013-247174) and Ono et al. (JP 2013-149817) include a group corresponding to variable R10 which is a substituted aryl group, which is now excluded from claims 1, 7, and 9.  However, both Miura et al. and Ono et al. teach other compounds which still satisfies all of the limitations of independent claims 1, 7, and 9, and some of the dependent claims as well, as described below.  Applicants amendments have also introduced a new 112(b) rejection, which is described below.  Last, new prior art rejections are described below, specifically, a 102(a)(1) and 103 rejections to Inoue et al. (WO-2013061850).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Independent claims 1, 7, and 9 have been amended to further limit variable R10 which cannot include a substituted aryl group.  However, claims 1, 7, and 9 include the limitation that variables R1a nd R10 may be optionally linked to form a substituted or unsubstituted C5-C60 carbocyclic group.  This embodiment cannot be possible given the newly added limitations regarding variable R10.  Independent claims 1, 7, and 9 are therefore indefinite due to the contradictory nature of the claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 13, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (JP 2013-149817).  Copies of both the original and machine translation of this document is included with this Office action. 
	Claims 1 and 2: Device example 1-16 of Ono et al. is drawn to an organic light emitting device comprising an anode (ITO), a hole injection layer (HIL-1), a hole transport layer (HTL-1), an emission layer comprising a host compound (OC-33) and a dopant (D-39), an electron transport layer (ETL-1), an electron injection layer (LiF), and a cathode (Al) (paragraphs 0143-0146 of the machine translation).  Dopant D-39 follows general formula (14) and has the structure

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  As applied to Formula 1 of claim 1, variable M1 is equal to Ir, variables T1-T6 are equal to single bonds and M1 is directly bonded to, or coordinated with, each of variables Y1-Y6.  Variables Y1, Y3, and Y5 are equal to C, variables Y2, Y4, and Y6 are equal to N, rings A1, A3, and A5 are equal to phenyl, rings A2, A4, and A6 are equal to C3 heteroaryl rings, variables a2, a4, and a6 are equal to 0, variables a1, a3, and a5 are equal to 1, variables L1, L3, and L5 are equal to single bonds, variables b20, b40, and b60 are equal to 3, two of variables R20, R40, and R60 are equal to hydrogen, and the other of variables R20, R40, and R60 are equal to a substituted C12 aryl group with the substituents being selected from C1 alkyl groups and a group satisfying C(=O)(Q1) with Q1 being equal to methyl,
variables R10, R30, and R50 are equal to hydrogen, variables b10, b30 and b50 are equal to 3, and the moiety which is bonded to Formula 1 via the X1-X3 groups is a group satisfying Formula 2A of claim 1 with variables Y10, Y20, and Y30 equal to N, variables a10, a20, and a30 equal to 2, variables L10, L20, and L30 equal to -C(R4)(R5)- with variables R4 and R5 equal to H. 
While Ono et al. is silent regarding Applicants claimed physical property limitations recited in claim 1, it would be expected that compound D-39 would satisfy the condition that E3MC > E3MLCT as required by claim 1 given the teachings of Applicants specification.  Specifically, paragraphs 0143-0146 of Applicants specification teaches that when A1, A3, and A5 are linked via a clipping linker represented by Formula 2A or 2B, the ligand has a three-dimensional hemi-cage structure which may enhance the stability and durability of the complex even in the excited state.  The clipping linker bonded to the carbocyclic or heterocyclic group allows for the possibility that a triplet exciton transition to the non-luminescent 3MC state is prevented.  This prevention may enhance the lifespan and efficiency of the organic light-emitting device.  Applicants specification further teaches that the 3MLCT → 3MC transition is reduced in compounds represented by Formula 1, resulting in increased efficiency and lifespan of the organic light emitting device (paragraph 0145).  From these teachings, it would therefore be expected that the compound shown above, which shares the critical limitations with Applicants claimed compounds of Formula 1, would satisfy the physical property limitations of claim 1 (as well as claim 2).  
Claim 3: Compound D-39 is employed as phosphorescent dopant in an emission layer of an organic light-emitting device (device example 1-16), thereby satisfying claim 3.
Claim 4: Ono et al. teaches that the preferred compounds taught therein are blue emitters (paragraph 0033 of the machine translation).  For this reason, it would be expected that compound D-39 would necessarily be a blue dopant, which is known to have a maximum emission wavelength within the about 440 to about 490 nm range as required by claim 4.1
Claim 6: Device example 1-16 of Ono et al. satisfies the limitations of claim 6, as described in claim 1 above.
Claims 7 and 8: The rejection of claims 1 and 2 are wholly incorporated to reject claim 7.  All limitations recited in claims 7 and 8 are described above in claims 1 and 2 and apply to claims 7 and 8 with equal force.
Claim 9: The rejection of claim 1 above as it pertains to compound D-39 is wholly incorporated in the rejection of claim 9.
Claim 10: Variable M1 in compound D-39 of Ono et al. is Ir, thereby satisfying claim 10.
Claim 13: In compound D-39, L1, L3, and L5 are equal to a single bond, a1, a3, and a5 are equal to 1, and a2, a4, and a6 are equal to 0, thereby satisfying claim 13.
Claim 15: In compound D-39, each of variables T1-T6 is equal to a single bond, thereby satisfying claim 15.
Claim 17: In compound D-39, variables L10, L20, and L30 are equal to -C(R4)(R5)- and a10, a20, and a30 are equal to 2, thereby satisfying claim 17.
Claim 19: Prior to ligation with iridium, ligand D-39 of Ono et al. satisfies Formula 1-1 of claim 1 with all variables in Formula 1-1 being described in the rejection of claims 1, and therefore claim 7, as described above.

Claims 1-4, 6-10, 13-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Miura et al. (JP 2013-247174).  Copies of both the original and machine translation of this document is included with this Office action. 
Claims 1 and 2: Device example 3-4 of Miura et al. is drawn to a white organic light emitting device comprising an anode (ITO), a hole injection layer (HIL-1), a hole transport layer (HTL-1), an emission layer comprising a host compound (OC-33), a green dopant (GD-1), a red dopant (RD-1), and dopant D-24, an electron transport layer (ETL-1), an electron injection layer (LiF), and a cathode (Al) (paragraphs 0397-0403 of the machine translation).  Dopant D-24 has the structure 
    PNG
    media_image2.png
    351
    545
    media_image2.png
    Greyscale
 (page 43).  As applied to Formula 1 of claim 1, variable M1 is equal to Ir, variables T1-T6 are equal to a single bond, variable M1 is directly bonded to, or coordinated with, each of variables Y1-Y6.  Variables Y1, Y3, and Y5 are equal to N, variables Y2, Y4, and Y6 are equal to C, rings A1, A3, and A5 are equal to C3 heteroaryl groups, variables A2, A4 and A6 are equal to C3 heteroaryl groups, variables a2, a4, and a6 are equal to zero, variables a1, a3, and a5 are equal to 1, variables L1, L3, and L5 are equal to single bonds, variables Y10, Y20, and Y30 are equal to an unsubstituted C6 aryl group (phenyl), and the moiety which is bonded to Formula 1 via X1-X3 is a group satisfying Formula 2B of claim 1 with variables Y40 equal to N, variables a10, a20, and a30 equal to 2, variables L20 and L30 equal to -C(R4)(R5)- with R4 and R5 equal to H, variable L10 is equal to -C(R4)(R5)- with R4 equal to H and R5 equal to a substituted aryl group,.
While Miura et al. is silent regarding Applicants claimed physical property limitations recited in claim 1, it would be expected that compound D-24 would satisfy the condition that E3MC > E3MLCT as required by claim 1 given the teachings of Applicants specification.  Specifically, paragraphs 0143-0146 of Applicants specification teaches that when A1, A3, and A5 are linked via a clipping linker represented by Formula 2A or 2B, the ligand has a three-dimensional hemi-cage structure which may enhance the stability and durability of the complex even in the excited state.  The clipping linker bonded to the carbocyclic or heterocyclic group allows for the possibility that a triplet exciton transition to the non-luminescent 3MC state is prevented.  This prevention may enhance the lifespan and efficiency of the organic light-emitting device.  Applicants specification further teaches that the 3MLCT → 3MC transition is reduced in compounds represented by Formula 1, resulting in increased efficiency and lifespan of the organic light emitting device (paragraph 0145).  From these teachings, it would therefore be expected that the compound shown above, which shares the critical limitations with Applicants claimed compounds of Formula 1, would satisfy the physical property limitations of claim 1 (as well as claim 2).  Additionally, Miura et al. teaches that the metal complexes taught therein have bulky ligands which suppresses the formation of triplet excitons and increases the stability and durability of devices comprising said metal complexes, which supports this position regarding inherency (paragraphs 0013 and 0040).
Claim 3: Compound D-24 is employed as phosphorescent dopant in an emission layer of an organic light-emitting device (device example 3-2), thereby satisfying claim 3.
Claim 4: Paragraph 0405 of the machine translation teaches refers to Table 3 which employs blue light emitting dopant compounds, of which compound D-24 is recited.  One having ordinary skill in the art understands that phosphorescent blue light emitters would have a maximum emission wavelength within the about 440 to about 490 nm range as required by claim 4.2  Further, the device example employs a green dopant and a red dopant in addition to D-24.  As device example 3-4 is drawn to a white light emitting device, dopant D-24 would inherently serve as a blue dopant.  
Claim 6: Device example 3-4 satisfies the limitations of claim 6, as described in claim 1 above.
Claims 7 and 8: The rejection of claims 1 and 2 are wholly incorporated to reject claim 7.  All limitations recited in claims 7 and 8 are described above in claims 1 and 2 and apply to claims 7 and 8 with equal force.
Claim 9: The rejection of claim 1 above as it pertains to compound D-24 is wholly incorporated in the rejection of claim 9.
Claim 10: Variable M1 in compound D-24 of Miura et al. is Ir, thereby satisfying claim 10.
Claim 13: In compound D-24, variables L1, L3, and L5 are equal to single bonds, variables a1, a3, and a5 are equal to 1, and variables a2, a4, and a6 are equal to zero.
Claim 14: In compound D-24, variables Y1, Y3, and Y5 are equal to N, and variables Y2, Y4, and Y6 are equal to C.
Claim 15: In compound D-24, variables T1 through T6 is a single bond.
Claims 16 and 17: Claims 16 and 17 serve to further limit the optional embodiment where the trivalent linker is of formula 2A, which is not present in compound D-24.
Claim 19: Prior to ligation with iridium, compound D-24 satisfies formula 1-2 of claim 19 with all variable assignments being described in claim 7 above.

Claim 1-4, 6-10, 13, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (WO 2013/061850).  A machine translation of this document is included with this Office action.
Claims 1 and 2: Inoue et al. teaches heteroleptic phosphorescent dopants which includes a hexadentate ligand comprising three bidentate ligands bonded through a central core the core being selected from any one of V-1 through V-63 as taught in paragraphs 0044-0049.  The hexadentate ligands are coordinated to iridium.  The complexes must have at least two different bidentate ligand portions, or may include three different bidentate ligand portions.  A preferred bidentate ligand portion is taught by Inoue et al. as satisfying the general formula taught in paragraph 0056.  Specific bidentate ligand portions include partial ligands L-1 through L-437 as taught in paragraphs 0044-0103 and specific combinations of the three bidentate ligand moieties with the central core portion are taught in the tables which follow.  In ligands L-1 through L-437, “**” is meant to refer to the atoms which are bonded/coordinated to the metal and “*” is meant to refer to the atom which is attached to one of the “*” present on the V-1 through V-63 linkers.  One example in Inoue et al. is complex 127, which has a V1 core (which is a 1,3,5-triethyltriazinyl group), two partial ligands L46, which has the structure 
    PNG
    media_image3.png
    120
    103
    media_image3.png
    Greyscale
and one L-11 ligand, which has the structure 
    PNG
    media_image4.png
    136
    214
    media_image4.png
    Greyscale
.  The resulting complex has the structure
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.  This complex anticipates the structural limitations of Formula 1 of claim 1. The triethylenetriazine core anticipates formula 2A with variables Y10-Y30 equal to N, variables a10-a30 equal to 2, and variables L10-L30 equal to -CH2-.  Additionally, variables Y1, Y3, and Y5 are carbon, variables Y2, Y4, and Y6 are nitrogen, rings A1,3,5 are phenylene, rings A2,4,6 are imidazolyl, variable R10 and R30 are all hydrogen, variables a1, a3, and a5 are 1 and L1, L3, and L5 are single bonds, a2, a4, and a6 are equal to zero M1 is iridium, and T1-T6 are single bonds. 
While Inoue et al. is silent regarding Applicants claimed physical property limitations recited in claim 1, it would be expected that compound D-24 would satisfy the condition that E3MC > E3MLCT as required by claim 1 given the teachings of Applicants specification.  Specifically, paragraphs 0143-0146 of Applicants specification teaches that when A1, A3, and A5 are linked via a clipping linker represented by Formula 2A or 2B, the ligand has a three-dimensional hemi-cage structure which may enhance the stability and durability of the complex even in the excited state.  The clipping linker bonded to the carbocyclic or heterocyclic group allows for the possibility that a triplet exciton transition to the non-luminescent 3MC state is prevented.  This prevention may enhance the lifespan and efficiency of the organic light-emitting device.  Applicants specification further teaches that the 3MLCT → 3MC transition is reduced in compounds represented by Formula 1, resulting in increased efficiency and lifespan of the organic light emitting device (paragraph 0145).  From these teachings, it would therefore be expected that the compound shown above, which shares the critical limitations with Applicants claimed compounds of Formula 1, would satisfy the physical property limitations of claim 1 (as well as claim 2).  
Claim 3: The complexes taught by Inoue et al., including complex 127 (Table 13-1, entry 7) are employed as phosphorescent dopants in organic light-emitting devices, thereby satisfying claim 3.
Claim 4: Inoue et al. teaches that the phenyl-imidazolyl bidentate ligand allows for a shortening of the emission wavelength compared to phenyl-pyridine ligands.  Given the structural similarity of complex 90 to the complexes taught in the other prior art rejections described herein, it would be expected that complex 90 would be a blue emitter, satisfying the emission wavelength limitations of claim 4. 
Claim 6: Device example 7 in table 13-1 satisfies the limitations of claims 6, as described in claims 1 and 3 above.
Claims 7 and 8: The rejection of claims 1 and 2 are wholly incorporated to reject claim 7.  All limitations recited in claims 7 and 8 are described above in claims 1 and 2 and apply to claims 7 and 8 with equal force.
Claim 9: The rejection of claim 1 above as it pertains to complex 90 is wholly incorporated in the rejection of claim 9.
Claim 10: Variable M1 in complex 90 of Inoue et al. is Ir, thereby satisfying claim 10.
Claim 13: In complex 90, variables L1, L3, and L5 are equal to single bonds, variables a1, a3, and a5 are equal to 1, and variables a2, a4, and a6 are equal to zero, thereby satisfying claim 13.
Claim 15: In compound D-24, variables T1 through T6 is a single bond.
Claim 17: Complex 90 has variables L10, L20, and L30 equal to CH2, thereby satisfying claim 17.
Claim 19: Prior to ligation with iridium, complex 90 satisfies formula 1-1 of claim 19 with all variable assignments being described in claim 7 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (WO 2013/061850).
Claims 7, 10, 11, and 15-17: While Inoue et al. does not explicitly teach an iridium complex which satisfies the limitations of claims 7, it would have been obvious to one having ordinary skill in the art to prepare an iridium complex which satisfies the structural limitations recited in claim 7.  Specifically, the heteroleptic iridium complexes taught by Inoue et al. are comprised of one of the explicitly taught trivalent linkers and a combination of three of the explicitly taught bidentate ligand portions.  The selection of any of the V trivalent linkers with any one of the various bidentate ligand portions is within the realm of obviousness.  This includes the selection of trivalent linkers V-1 through V-8 and V-37 through V-40.  Additionally, many of the taught ligands are bonded to the trivalent linker via a five-membered heterocyclic ring, such as, but not necessarily limited to, ligands L-252, L-253, L-257, L-258, L-262, L-263, L-270-273, L-276-279, and L-282-285.  The selection of any one of these ligands with any one of linkers V-1, V-2, V-3, V-4, V-37, V-38, V-39, and V-40 would have been obvious to one having ordinary skill in the art as such combinations are readily envisaged.  One such compound would be the combination of any one of the ligands taught above, such as the combination of ligand L-257 and any one of the other preferred ligands taught by Inoue et al. (such as linker L-256) with linker V-1 affords the structure 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.  An analogous compound could also be prepared with two L-256 partial ligands and one L-257 partial ligand.  As applied to formula 1 of claim 7, this complex has variable M1 equal to Ir, variables Y1, Y3, and Y5 equal to N, variables Y2, Y4, and Y6 equal to C, rings A1, A3, and A5 equal to a 5-membered heterocyclic group, rings A2, A4, and A6 equal to a 6-membered carbocyclic group, variables a1, a3, and a5 equal to 1, variables, L1, L3, and L5 equal to a single bond, variables a2, a4, and a6 equal to zero, variables T1-T6 equal to a single bond, variables b10 and b30 equal to 1, variables R10 and R30 equal to methyl, variable b50 equal to 2, one R50 equal to a substituted phenyl group with the substituents being isopropyl and pyrimidine groups, the other R50 group being equal to methyl.  The trivalent core satisfies formula 2A of claim 7 with variables Y10, Y20, and Y30 equal to CH, variables a10, a20, and a30 equal to 2, variables L10, L20, and L30 equal to -CH2-.
Claim 12: In the complex shown above, variables A2, A4, and A6 are equal to formula 2-1 with all X21-X23 with two variables equal to CH and the other variable equal to C-* and variable b21 equal to zero,  Variables A1, A3, and A5 are imidazole groups and satisfy at least one of formulae 2-10 through 2-43 of claim 12.
Claim 13: In the complex above, variables L1, L3, and L5 are equal to single bonds, variables a1, a3, and a5 are equal to 1, and variables a2, a4, and a6 are equal to zero, thereby satisfying claim 13.
Claim 14: In the complex above, variables Y1, Y3, and Y5 are equal to N, and variables Y2, Y4, and Y6 are equal to C, thereby satisfying claim 14.
Claim 18: In the complex above, variables R1, R4, and R5 are hydrogen, variables R10, and R30 are methyl, and variables R20 and R40 are hydrogen, thereby satisfying claim 18.
Claim 19: Prior to ligation with iridium, the complex shown above satisfies formula 1-1 of claim 19 with all variable assignments being described in claim 7 above.  An analogous complex to the one above but having a triethylene amine trivalent linker is also obvious and would satisfy the limitations of formula 1-2 of claim 19.

Relevant Art Cited
	Additional prior art references which are relevant to the application are cited on the attached PTO-892 form.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example the visible light spectrum, a copy of which is included with this Office action and teaches that blue light has an emission wavelength range of about 455-492 nm, which falls within the “about 440 to about 490 nm range” of claim 4.
        2 See, for example the visible light spectrum, a copy of which is included with this Office action and teaches that blue light has an emission wavelength range of about 455-492 nm, which falls within the “about 440 to about 490 nm range” of claim 4.